Title: To Thomas Jefferson from Ladevese, 12 July 1787
From: Ladavese, M.
To: Jefferson, Thomas


Le Vigan, 12 July 1787. Mr. [James] Laurens, brother of the former president of Congress, died in January 1784; in his will he made a legacy “aux pauvres protestans de cette ville.” The widow and niece of the deceased wrote him, when they left for London, that the money would be paid “immédiatement après l’ouverture du testament”; has had no news from the Laurens family and does not know whether they are in England or America; asks TJ to forward the enclosed to Miss Laurens or to Henry Laurens, former president of Congress; by this act he will render “service à nos pauvres qui sont en grande nombre et les moyens de mon Eglise ne sont pas considerables.”
